Filed:   May 18, 2011

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1895
                        (1:08-cv-02203-BPG)


MICHELLE MAUPIN,

                Plaintiff – Appellant,

           v.

HOWARD COUNTY PUBLIC SCHOOL SYSTEM; HOWARD COUNTY BOARD OF
EDUCATION;   RESTIA  WHITAKER,  individually  and   in  his
official capacity; CHRISTIAN J. CALLENDER, individually and
in his official capacity; JOHN L. SEIBEL, individually and
in his official capacity; ROBYN MCDONALD, individually and
in her official capacity,

                Defendants - Appellees.



                             O R D E R


           The Court amends its opinion filed April 1, 2011, as

follows:

           On page 2, second line of text –- the words “granting

summary judgment for the defendants” are substituted for the

words “dismissing her civil complaint.”



                                    For the Court – By Direction

                                          /s/ Patricia S. Connor
                                                    Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1895


MICHELLE MAUPIN,

                Plaintiff – Appellant,

          v.

HOWARD COUNTY PUBLIC SCHOOL SYSTEM; HOWARD COUNTY BOARD OF
EDUCATION;   RESTIA  WHITAKER,  individually  and   in  his
official capacity; CHRISTIAN J. CALLENDER, individually and
in his official capacity; JOHN L. SEIBEL, individually and
in his official capacity; ROBYN MCDONALD, individually and
in her official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Beth P. Gesner, Magistrate Judge.
(1:08-cv-02203-BPG)


Submitted:   March 24, 2011                 Decided:   April 1, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Maupin, Appellant Pro Se.      Edmund J. O’Meally, Lisa Y.
Settles, HODES, PESSIN & KATZ,         PA, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michelle Maupin appeals the magistrate judge’s order

granting summary judgment for the defendants. *                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                    Maupin v. Howard

Cnty.    Bd.    of   Educ.,    No.   1:08-cv-02203-BPG      (D.    Md.    July   15,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in     the    materials

before    the    court   and   argument      would   not   aid    the    decisional

process.

                                                                           AFFIRMED




     *
       This case was decided by a magistrate judge with the
parties’ consent pursuant to 28 U.S.C. § 636(c) (2006).



                                         2